Citation Nr: 0924442	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from January 
1959 to March 1964 and from August 1973 to August 1974. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from May 2004, April 2005, and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied entitlement to 
specially adapted housing and to a special home adaptation 
grant.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is currently service-connected for 
spondylosis, L5-S1 with left disc protrusion (60 percent) and 
residuals of a blowout fracture, rim of right orbit with 
exophoria (10 percent); he was awarded a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective November 7, 1992.

3.  Medical evidence of record shows loss of use of both 
lower extremities to preclude locomotion without the aid of a 
walker due to muscle weakness and wasting of the lower 
extremities and intervertebral disc syndrome that were 
attributed to the service-connected spondylosis of L5-S1 with 
left disc protrusion.

4.  The Veteran is already entitled to specially adapted 
housing, and he is not blind in either eye with 5/200 visual 
acuity or less, nor does he have anatomical loss or loss of 
use of both hands.




CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the 
Veteran's favor, the criteria for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.809 (2008).

2.  The criteria for a certificate of eligibility for 
assistance in acquiring a special home adaptation grant have 
not been met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.809a (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection for 
specially adapted housing and a special home adaptation grant 
were received in February 2004.  Thereafter, he was notified 
of the general provisions of the VCAA by the Roanoke RO in 
correspondence dated in February 2004 and August 2005.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in February 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with VA examinations to assess 
the current nature and etiology of his service-connected back 
and eye disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.




Laws and Regulations

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. 38 C.F.R. § 3.809a (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).




Factual Background and Analysis

The Veteran contends that he is entitled to a certificate of 
eligibility for specially adapted housing and for a special 
home adaptation grant.  He notes that he is service-connected 
for a spine disability involving L5-S1.  He states that this 
disability precludes locomotion without the aid of his 
walker, wheelchair, or scooter and that these aides do not 
fit through the doorways of his home.  

In this case the Veteran is service-connected for 
spondylosis, L5-S1 with left disc protrusion (60 percent); 
residuals of blowout fracture, rim of right orbit with 
exophoria (10 percent); and he was awarded a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective November 7, 1992.

In a VA neurology consultation note dated in November 2003, 
the Veteran was evaluated for complaints of numbness and 
weakness of the hands due to peripheral neuropathy and 
diabetes.  Physical examination of his extremities did not 
reveal loss of use of both hands.  Rather, he had nicotine 
stained fingers bilaterally and demonstrated finger extension 
4+/5 and grip 4+/5.  The impression included carpal tunnel 
syndrome.

In a VA treatment note dated in March 2005, the Veteran's 
wife reported observing slight twitching of the Veteran's 
hands for the past week.

In a statement dated in July 2005, the Veteran's VA physician 
outlined several of the Veteran's medical problems and 
concluded that the Veteran had lost significant use of his 
lower extremities.  He attributed the Veteran's difficulty 
with ambulation to peripheral neuropathy, which he thought 
was due to diabetes mellitus, and also possibly due to a 
stroke.

In a fee-basis eye examination report dated in October 2007, 
the Veteran's uncorrected visual acuity of the right eye was 
reported as 20/40 distant and 20/N/A near.  His uncorrected 
visual acuity of the left eye was reported as 20/30 distant 
and 20/N/A near.  

In a fee-basis aid and attendance or housebound examination 
report dated in May 2008, the Veteran complained of chronic 
low back pain, weakness in his legs, and loss of balance.  
Physical examination findings of the musculoskeletal system 
included the following: abnormal posture, inability to stand 
without a walker and leans forward when in an upright 
position, abnormal gait, inability to walk without a walker 
and leans forward with his back in a flexed position.  The 
examiner concluded that the Veteran required a walker for 
ambulation because of weakness in both legs and unsteadiness 
when in an upright position.  He added that the disability 
caused generalized muscle weakness and wasting of the lower 
extremities.  The examiner also described signs and findings 
of intervertebral disc syndrome at L5, which included sensory 
deficit of bilateral lateral legs and bilateral dorsal and 
lateral feet, and at S1, which included sensory deficit of 
bilateral back of the thighs, bilateral lateral legs, and 
bilateral lateral feet.  The examiner explained that the most 
likely peripheral nerve was the sciatic nerve and that 
intervertebral disc syndrome caused bowel, bladder, and 
erectile dysfunction.  The diagnosis was intervertebral disc 
syndrome (IVDS), and the most likely involved peripheral 
nerve was bilateral sciatic nerves with bowel dysfunction, 
bladder dysfunction, and erectile dysfunction.

In an addendum dated in June 2008, the RO asked whether the 
diagnosis of "IVDS and the most likely involved peripheral 
nerve is bilateral sciatic nerves with bowel dysfunction, 
bladder dysfunction, and erectile dysfunction" is related to 
the established diagnosis of spondylosis, L5-S1 with left 
disc protrusion.  The examiner responded that it was 
uncertain whether bowel, bladder, and erectile dysfunction 
were caused by IVDS since there was a history of other 
neurological disease.  He also provided a diagnosis for a 
lumbar spine x-ray: degenerative disc disease with 
intervertebral disc syndrome and the most likely involved 
peripheral nerves are bilateral sciatic nerves.

Specially Adapted Housing

Resolving all doubt in favor of the Veteran, the Board finds 
that entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is 
warranted.  The May 2008 fee-basis examiner found that the 
Veteran was unable to stand or walk without his walker due to 
generalized muscle weakness and wasting of his lower 
extremities that was caused by his back disability.  He also 
diagnosed intervertebral disc syndrome with involvement of 
the bilateral sciatic nerves.  He was uncertain whether the 
Veteran's bowel, bladder, and erectile dysfunction were 
caused by intervertebral disc syndrome; however, this 
uncertainty does not change the medical finding that the 
Veteran had lost the use of both lower extremities to 
preclude locomotion without the aid of his walker due to 
muscle weakness and wasting of his lower extremities and 
intervertebral disc syndrome that were attributed to his 
service-connected spondylosis of L5-S1 with left disc 
protrusion.   

Special Home Adaptation Grant

The Veteran contends that he is entitled to a special home 
adaptation grant because his walker, wheelchair, and scooter 
do not fit through the doorways of his home.

In this case it is not contended and the evidence does not 
show that the Veteran has blindness in both eyes with 5/200 
visual acuity or less, or that he has an anatomical loss or 
loss of use of both hands.

Also, the Board has determined that the Veteran is entitled 
to specially adapted housing because he has is in receipt of 
a total disability rating based on individual unemployability 
due to service-connected disabilities, and these disabilities 
include the loss of use of both lower extremities, such as to 
preclude locomotion without the aid of an assistive device.

The basic eligibility requirements for a certificate for home 
adaptation grant under 38 C.F.R. § 3.809a(a) require that a 
claimant not be entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809.  Inasmuch as the Board's decision above 
granting entitlement constitutes a full grant of the benefit 
sought on appeal with respect to the issue of entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing, the issue of entitlement to a 
certificate for home adaptation grant is rendered moot.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.

The Board concludes that the basic eligibility requirements 
for a certificate for home adaptation grant are not met.  38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2008).


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is allowed, subject to 
the law and regulations governing the criteria for award of 
monetary benefits.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


